Citation Nr: 0844007	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-22 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating due to individual 
employability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.  

This claim comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the VA RO in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks entitlement to TDIU on the basis that his 
post-traumatic stress disorder (PTSD) causes an inability to 
maintain or retain employment.  Board review of the claims 
file reveals that further development on this matter is 
warranted.  

A TDIU may be assigned when a schedular rating is less than 
total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a) (2008).  A TDIU rating may also be assigned on an 
extra-schedular basis, pursuant to the procedures set forth 
in 38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).  

The disabilities for which the veteran currently has been 
rated are: post-traumatic stress disorder (PTSD) (rated as 50 
percent disabling), hepatitis (rated as noncompensable), and 
bilateral hearing loss and tinnitus (each separately rated as 
10 percent disabling); for a combined disability rating of 60 
percent.  

Initially, the Board observes that the percentages standards 
of 4.16(a) have not been met as the combined disability 
rating is 60 percent.  See 38 C.F.R. § 4.16(a).  However, 
given the provisions of 38 C.F.R. § 4.16(b), cited to above, 
consideration of whether the veteran is, in fact, 
unemployable, is still necessary in this case.  
Unfortunately, the Board finds that the pertinent medical 
evidence currently of record is insufficient to decide the 
claim for a TDIU.  

The record reflects that the veteran was self-employed as a 
tiler until 1978 when he retired due to a knee injury.  
Although the record includes an April 2003 VA psychiatric 
examination report in which the impact that the veteran's 
PTSD had upon his activities of daily living was addressed, 
there was no discussion of the impact his PTSD has on his 
employability.  The examiner simply noted that the veteran 
was not employed and had retired from his position in 1978 
due to a knee injury.  Additionally, a VA physician provided 
a general opinion statement in June 2004 that the veteran's 
service-connected PTSD precludes him from employment.  
However, the Board finds that this opinion, alone, is 
insufficient to serve as grounds for substantiating the 
veteran's claim, as it was asserted without explanation or 
medical justification and was not supported by clinical 
evidence 

Moreover, in TDIU claims, the United States Court of Appeals 
for Veterans Claims (Court) has held that the duty to assist 
requires that VA obtain an examination, which includes an 
opinion on what effect the veteran's service-connected 
disabilities have on his ability to work.  38 U.S.C.A. 
§ 5107(a) (West 2002 & Supp. 2008); Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a) (2008).  As noted above, a review of the claims file 
does not show that such an opinion has been obtained with 
respect to the veteran's TDIU claim.  Accordingly, VA 
examination is warranted in order to obtain an opinion 
concerning the veteran's employability.  The Board reminds 
the veteran that the duty to assist is not a one-way street, 
and that he has a duty to cooperate, to include reporting for 
examination.  38 C.F.R. §§ 3.326, 3.327, 3.655 (b) (2008); 
see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He 
is advised that he has an obligation to assist VA in the 
development of his claim, and that failure to do so may 
result in an adverse decision.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2008).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to readjudicating the claim on appeal.  The 
RO's adjudication of the claim should include consideration 
of all evidence added to the record since the RO's last 
adjudication of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should contact the 
veteran and his representative and request 
that he provide sufficient information, 
and if necessary, authorization, to enable 
the RO or the AMC to obtain any additional 
evidence pertinent to the claim for TDIU.  
After securing the necessary 
authorizations for release of this 
information, the RO or the AMC should seek 
to obtain copies of all records referred 
to by the veteran not already on file.  

2.  The RO or the AMC should schedule the 
veteran for a VA examination to address 
the issue of TDIU.  The veteran's claims 
file must be reviewed by the examiner(s).  
All indicated tests should be performed 
and all findings should be reported in 
detail.  The examiner(s) should provide an 
opinion as to whether, without regard to 
the veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not (50 percent 
probability or more) that the veteran's 
PTSD, either alone or together with his 
other service-connected disabilities 
(hepatitis, bilateral hearing loss and 
tinnitus), would render him unable to 
secure or follow a substantially gainful 
occupation consistent with his education 
and occupational experience.  The 
examiner(s) should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  If the veteran 
fails, without good cause, to report to 
the scheduled examination, the RO or the 
AMC should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  

3.  Finally, the RO or the AMC should 
readjudicate the veteran's claims for 
TDIU. The RO or the AMC should document 
its consideration of whether the veteran's 
claims file should be forwarded to the 
Under Secretary for Benefits or the 
Director, Compensation and Pension Service 
for consideration of TDIU on an 
extraschedular basis. If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to 
the Board for further appellate action, if 
otherwise in order.  By this remand, the 
Board intimates no opinion as to any final 
outcome warranted.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

